DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/29/2021 which amended claims 1, 12 and 13. Claims 1, 3-18 and 21-24 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2008/0180643; hereinafter referred to as Endo) in view of Huang (US 2011/0285968).
Regarding Claim 1, Endo discloses a light field projector device (Figure 3) comprising: 
a light source (Figure 3; Light Source 22); 

an illumination optical system (Figure 3; Illumination Optical System 11) comprising at least one lens (see Figure 3 and Paragraph [0036]; wherein it is disclosed that the illumination optical system 11 includes both lenses and mirrors) to receive light from the light source (Figure 3; Light Source 22) and direct the light into a single ray path (see Figure 3 and Paragraph [0034]; wherein it is disclosed that the illumination optical system 11 is used for guiding a beam of the light to a light valve 9); 
a pixel forming device (Figure 3; Light Valve 9) to receive light from the illumination optical system (Figure 3; Illumination Optical System 11) and convert the light into a pixel array (Figure 3; Paragraph [0034]; wherein it is disclosed that the illumination optical system 11 guides a beam of the light to the light valve 9 such that the light valve 9 adjusts the amount of light based on an image signal to generate image light for forming an image); and 
a magnifying optical system (Figure 3; Projection Optical System 10) to receive the pixel array (see Figure 3); and 
a collimating optical system (Figure 3; Fresnel Optical Element 2) comprising:
a collimating optical component (Figure 3; Fresnel Optical Element 2) to collimate light from the pixel array received from the magnifying optical system (Figure 3; Projection Optical System 10) and create a collimated projected image (see Figure 3 and Paragraph [0066]; wherein it is disclosed that the Fresnel optical element 2 is a collimator lens for deflecting light from the projection optical system 10 to the viewer 8); and

a display lens (Figure 3; Lens Component 6) positioned to receive the collimated projected image from the collimating optical system (Figure 3; Fresnel Optical Element 2) and display a light field image (see Figure 3 and Paragraph [0039]).
Endo does not expressly disclose that the light source comprises a light emitting diode.
Huang discloses a light field projector device (Figure 3; Projector 33) comprising:
a light source (Figure 4; First, Second and Third Light Source Module 41, 46 and 48) comprising a light emitting diode (see Paragraph [0029]; wherein it is disclosed that first light source module 41 comprises a first light emitting diode (LED) light source 41a and a second LED light source 41b adjacent to the first LED light source 41a; the second light source module 46 comprises a first LED light source 46a and a second LED light source 46b adjacent to the first LED light source 46a; and the third light source module 48 comprises a first LED light source 48a and a second LED light source 48b adjacent to the first LED light source 48a);
a projection optical system (Figure 4; Color Combining Element 42, First and Second Lens Array Sets 43 and 44, Spatial Light Modulator 45 and Lens 47) comprising: 
an illumination optical system (Figure 4; First and Second Lens Array Sets 43 and 44) comprising at least one lens (Figure 4; First and Second Lens Array Sets 43 and 44) to receive light from the light source (Figure 4; First, Second and Third Light Source Module 41, 46 and 48) and direct the light into a single ray path (see Figure 4); 
a pixel forming device (Figure 4; Spatial Light Modulator 45) to receive light from the illumination optical system (Figure 4; First and Second Lens Array Sets 43 and 44) and convert the light into a pixel array (see Figure 4 and Paragraph [0033]); and 
a magnifying optical system (Figure 4; Lens 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Endo to include a light emitting diode, as taught by Huang, because doing so would provide a light source which significantly reduces the volume of power consumption of the projectors while also improving the resolution, service life and stability of the projectors (see Huang Paragraph [0013]).
Regarding Claim 4, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo further discloses the display lens (Figure 3; Lens Component 6) is shared with at least one other light field projector device (see Paragraph [0035]; wherein it is disclosed that the number of each of the light source 22, the illumination optical system 11, and the light valve 9 which are to be prepared may be three and when the number 
Regarding Claim 5, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo further discloses the collimating optical system (Figure 3; Fresnel Optical Element 2) comprises one or more diffusing surface, collimating lenslet, frameless collimating lenslet, plano-convex lens, convex lens, and bi-convex lens (see Paragraph [0039]).
Regarding Claim 6, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo does not expressly disclose that the light source comprises more than one light emitting diode.
Huang further discloses the light source (Figure 4; First, Second and Third Light Source Module 41, 46 and 48) further comprises more than one light emitting diode (see Paragraph [0029]; wherein it is disclosed that first light source module 41 comprises a first light emitting diode (LED) light source 41a and a second LED light source 41b adjacent to the first LED light source 41a; the second light source module 46 comprises a first LED light source 46a and a second LED light source 46b adjacent to the first LED light source 46a; and the third light source module 48 comprises a first LED light source 48a and a second LED light source 48b adjacent to the first LED light source 48a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Endo to comprises more 
Regarding Claim 7, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo further discloses a plurality of light sources (see Paragraph [0035]; wherein it is disclosed that when an image is to be formed based on the three primary colors of light, three light sources 22 may be time-switched to form the image by the single illumination optical system 11 and the single light valve 9), wherein the illumination optical system (Figure 3; Illumination Optical System 11) receives and directs light from each of the plurality of light sources (Figure 3; Light Source 22) to form a single ray path (see Paragraph [0035]; wherein it is disclosed that when three light sources 22 emitting three primary colors of light are used the three light sources 22 may be time-switched to form the image by the single illumination optical system 11).
Regarding Claim 8, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo does not expressly disclose that the light source comprises at least one red LED, at least one green LED, and at least one blue LED.
Huang further discloses that the light source (Figure 4; First, Second and Third Light Source Module 41, 46 and 48) comprises at least one red LED, at least one green LED, and at least one blue LED (see Paragraph [0030]; wherein it is disclosed that the first and the second LED light sources 41a, 41b of the first light source module 41 emit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Endo to comprise at least one red LED, at least one green LED, and at least one blue LED, as taught by Huang, because doing so would provide a light source which significantly reduces the volume of power consumption of the projectors while also improving the resolution, service life and stability of the projectors (see Huang Paragraph [0013]).
Regarding Claim 9, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo does not expressly disclose more than one light source, at least one of the light sources comprising more than one LED of at least two different colors.
Huang discloses more than one light source (Figure 4; First, Second and Third Light Source Module 41, 46 and 48), at least one of the light sources (Figure 4; First, Second and Third Light Source Module 41, 46 and 48) comprising more than one LED of at least two different colors (see Paragraph [0030]; wherein it is disclosed that the first and the second LED light sources 41a, 41b of the first light source module 41 emit the first color light; the first and the second LED light sources 46a, 46b of the second light source module 46 emit the second color light; and the first and the second LED light sources 48a, 48b of the third light source module 48 emit the third color light, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Endo to include more than one light source, at least one of the light sources comprising more than one LED of at least two different colors, as taught by Huang, because doing so would provide a light source which significantly reduces the volume of power consumption of the projectors while also improving the resolution, service life and stability of the projectors (see Huang Paragraph [0013]).
Regarding Claim 10, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo further discloses a projector housing (see Figure 7; wherein the projector 1 is disposed within the case 28).
Regarding Claim 11, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo further discloses an adjustment mechanism (Figure 3; Reflecting Mirror 17) for adjustment of the ray path exiting the projector device (see Figure 3 and Paragraph [0038]; wherein it is disclosed that reflecting mirror 17 bends the light beam 16 emitted from the projector 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2008/0180643; hereinafter referred to as Endo) as modified by Huang (US .
Regarding Claim 3, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo as modified by Huang does not expressly disclose that the display lens comprises at least one of an array of lenslets and a metasurface.
Trail discloses a projector device (Figure 4A; Projector Device 400A) comprising a display lens, wherein the display lens comprises a metasurface (see Paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the display lens of Endo as modified by Huang such that the display lens comprises a metasurface, as taught by Trail, because doing so would allow for the light field projector device to be made more compact in size.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2008/0180643; hereinafter referred to as Endo) as modified by Huang (US 2011/0285968) as applied to claim 1, in view of Han et al (US 2019/0034035; hereinafter referred to as Han).
Regarding Claim 12, Endo as modified by Huang discloses the limitations of claim 1 as detailed above.
Endo as modified by Huang does not expressly disclose that the diffuser is a laser etched engineered diffuser or a metamaterial.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the diffuser of Endo as modified by Huang such that the diffuser is a laser etched engineered diffuser or a metamaterial, as taught by Han, because doing so would allow for the light field projector device to be made more compact in size.

Claims 13-17, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2008/0180643; hereinafter referred to as Endo) in view of Kong et al (US 2018/0149958; hereinafter referred to as Kong) and Huang (US 2011/0285968).
Regarding Claims 13 and 17, Endo discloses a light field image display device (Figure 3) comprising: 
a light source (Figure 3; Light Source 22); 
a projection optical system (Figure 3; Light Valve 9, Projection Optical System 10 and Illumination Optical System 11) comprising: 
an illumination optical system (Figure 3; Illumination Optical System 11) comprising at least one lens (see Figure 3 and Paragraph [0036]; wherein it is disclosed that the illumination optical system 11 includes both lenses and mirrors) to receive light from the light source (Figure 3; Light Source 22) and direct the light into a single ray path (see Figure 3 and Paragraph [0034]; wherein it is disclosed that the illumination optical system 11 is used for guiding a beam of the light to a light valve 9); 

a magnifying optical system (Figure 3; Projection Optical System 10) to receive the pixel array (see Figure 3); and 
a collimating optical system (Figure 3; Fresnel Optical Element 2) comprising:
a collimating optical component (Figure 3; Fresnel Optical Element 2) to collimate light from the pixel array received from the magnifying optical system (Figure 3; Projection Optical System 10) and create a collimated projected image (see Figure 3 and Paragraph [0066]; wherein it is disclosed that the Fresnel optical element 2 is a collimator lens for deflecting light from the projection optical system 10 to the viewer 8); and
a diffuser (Figure 3; Light Diffusion Sheet 7) downstream the collimating optical component (Figure 3; Fresnel Optical Element 2) to diffuse the collimated projected image (see Figure 3), wherein diffusing the collimated projected image comprises imparting an angular point spread function (see Figure 3 and Paragraph [0039]; wherein imparting an angular point spread function is an inherent property of the light diffusion sheet 7); and

Endo does not expressly disclose a plurality of light field projector devices arranged in an array.
Kong discloses a light field image display device (Figure 2) comprising: 
a plurality of light field projector devices (Figures 2 and 7a/7b; Image Module 200, First and Second Reflective Mirrors 300 and 400 and Fresnel Lens 130 of Screen Module 100) arranged in an array (see Figure 2 and Paragraph [0047]; wherein two projection-type optical modules are connected with each other in an array), each projector device (Figures 2 and 7a/7b; Image Module 200, First and Second Reflective Mirrors 300 and 400 and Fresnel Lens 130 of Screen Module 100) comprising: 
a light source (see Figures 3 and 5; Paragraph [0060]; wherein it is disclosed that an image is projected from a DMD element, wherein one of ordinary skill in the art would recognize that a DMD requires illumination by a light source in order to produce image light, thereby indicating that a light source is inherently present); 
a projection optical system (Figure 3; Image Module 200) comprising: 
a pixel forming device (see Paragraph [0060]; wherein it is disclosed that the digital micromirror device (DMD) is present within the illumination optical system 280) to receive light and convert the light into a pixel array (see Paragraph [0060]; wherein it is disclosed that the DMD is responsible for the projection of an image which inherently requires the receipt and conversion of illumination light into a pixel array); and 
a magnifying optical system (Figure 3; Projection Optical System 210); and 
a collimating optical system (Figures 2 and 7a/7b; wherein the collimating optical system is the Fresnel Lens 130 of screen module 100) comprising a collimating optical component (Figures 7a/7b; Fresnel Lens 130) to collimate light received from the magnifying optical system (Figure 3; Projection Optical System 210) and create a collimated projected image (see Paragraphs [0050] and [0067]; wherein it is disclosed that the Fresnel lens 130 is responsible for ensuring that the image projected from the image module 200 is displayed on the screen module 100 in a parallel (collimated) projection manner); and 
a display lens (Figures 7a and 7b; wherein the display lens is constituted by the Diffusing Film 110 [incorrectly referred to as diffusing film “no” within the specification] and the Substrate Lens 120 of screen module 100) positioned to receive the collimated projected image from the collimating optical system (Figures 2 and 7a/7b; wherein the collimating optical system is the Fresnel Lens 130 of screen module 100) of at least one of the plurality of light field projector devices (Figures 2 and 7a/7b; Image Module 200, First and Second Reflective Mirrors 300 and 400 and Fresnel Lens 130 of Screen Module 100) and display the image (see Figures 2, 7a and 7b as well as Paragraphs [0067] and [0069]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to duplicate the light field image display device of Endo such that a plurality of light field projector devices are arranged in an array, as taught by Kong, because doing so would allow for an image can be projected onto a 
Endo as modified by Kong does not expressly disclose that the light source comprises a light emitting diode.
Huang discloses a light field projector device (Figure 3; Projector 33) comprising:
a light source (Figure 4; First, Second and Third Light Source Module 41, 46 and 48) comprising a light emitting diode (see Paragraph [0029]; wherein it is disclosed that first light source module 41 comprises a first light emitting diode (LED) light source 41a and a second LED light source 41b adjacent to the first LED light source 41a; the second light source module 46 comprises a first LED light source 46a and a second LED light source 46b adjacent to the first LED light source 46a; and the third light source module 48 comprises a first LED light source 48a and a second LED light source 48b adjacent to the first LED light source 48a);
a projection optical system (Figure 4; Color Combining Element 42, First and Second Lens Array Sets 43 and 44, Spatial Light Modulator 45 and Lens 47) comprising: 
an illumination optical system (Figure 4; First and Second Lens Array Sets 43 and 44) comprising at least one lens (Figure 4; First and Second Lens Array Sets 43 and 44) to receive light from the light source (Figure 4; First, Second and Third Light Source Module 41, 46 and 48) and direct the light into a single ray path (see Figure 4); 
a pixel forming device (Figure 4; Spatial Light Modulator 45) to receive light from the illumination optical system (Figure 4; First and Second Lens Array Sets 43 and 44) and convert the light into a pixel array (see Figure 4 and Paragraph [0033]); and 
a magnifying optical system (Figure 4; Lens 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Endo as modified by Kong to include a light emitting diode, as taught by Huang, because doing so would provide a light source which significantly reduces the volume of power consumption of the projectors while also improving the resolution, service life and stability of the projectors (see Huang Paragraph [0013]).
Regarding Claim 14, Endo as modified by Kong and Huang discloses the limitations of claim 13 as detailed above.
Kong further discloses the display lens (Figures 7a and 7b; wherein the display optical system is constituted by the Diffusing Film 110 [incorrectly referred to as diffusing film “no” within the specification] and the Substrate Lens 120 of screen module 100) is shared by two or more of the light field projector devices (Figures 2 and 7a/7b; Image Module 200, First and Second Reflective Mirrors 300 and 400 and Fresnel Lens 130 of Screen Module 100) in the light field image display device (see Figure 2 and Paragraph [0051]; wherein it is disclosed that two image modules 200 are provided, corresponding to a single screen or two coupled screen modules 100).
Regarding Claim 15, Endo as modified by Kong and Huang discloses the limitations of claim 13 as detailed above.

Endo does not expressly disclose that the housing holds the plurality of light field projector devices in place.
Kong further discloses a housing for holding in place the plurality of light field projector devices (see Paragraph [0049]; wherein it is disclosed that the projection-type optical module is configured such that it can be installed in an A-pillar, a B-pillar, a C-pillar, a luggage box, a console, a crush pad, a seat, a headrest, or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the display device of Endo as modified by Huang such that the housing holds the plurality of light field projector devices in place, as taught by Kong, because doing so would provide an added layer of protection against outside elements and would also provide structural stability.
Regarding Claims 16 and 22, Endo as modified by Kong and Huang discloses the limitations of claims 13 and 17 as detailed above.
Endo discloses an adjustment mechanism (Figure 3; Reflecting Mirror 17) for adjustment of the ray path exiting the projector device (see Figure 3 and Paragraph [0038]; wherein it is disclosed that reflecting mirror 17 bends the light beam 16 emitted from the projector 1).
Endo does not expressly disclose a plurality of adjustment mechanisms for adjusting a direction of the ray path exiting each of the plurality of light field projector devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the display device of Endo to include a plurality of adjustment mechanisms for adjusting a direction of the ray path exiting each of the plurality of light field projector devices, as taught by Kong, because doing so would ensure that the projection angles of each projector is optimized to produce a high quality and seamless projection image.
Regarding Claim 24, Endo as modified by Kong and Huang discloses the limitations of claim 17 as detailed above.
Endo as modified by Huang does not expressly disclose adjusting the focal length of the light field display. 
Kong discloses adjusting the focal length of the display optical system (see Paragraph [0059]; wherein it is disclosed that the distance between the image module 200 and the screen module 100 may range from 15 mm to 25 mm. Thereby, one of ordinary skill in the art would recognize that by varying the distance between the image module 200 and the screen module 100 the focal length is also being varied).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2008/0180643; hereinafter referred to as Endo) as modified by Kong et al (US 2018/0149958; hereinafter referred to as Kong) and Huang (US 2011/0285968) as applied to claim 17, in view of Ishii et al (US 2019/0387206; hereinafter referred to as Ishii).
Regarding Claim 18, Endo as modified by Kong and Huang discloses the limitations of claim 17 as detailed above.
Endo as modified by Kong and Huang does not expressly disclose magnifying the pixel array at each of the plurality of light field projectors achieves overlap of the light field images from the plurality of light field projectors to provide a uniform tiled light field image.
Ishii discloses a method for creating a tiled light field image with a plurality of light field projector devices (see Figure 5 and Paragraph [0052]; wherein projectors 5002 and 5004 are used to project adjacent images to screens 5001 and 5003, thereby creating a tiled display), the method comprising:
creating a light field image at a plurality of light field projector devices (see Figure 5 and Paragraph [0052]; wherein projectors 5002 and 5004 are used to project adjacent images to screens 5001 and 5003, thereby creating a tiled display) by:
generating light with a light source (see Figure 5 and Paragraph [0052]; wherein it is disclosed that the projectors 5002 and 5004 project images to their respective screens 5001 and 5003, thereby the presence of a light source is inherent);
pixelating the light into a pixel array (see Figure 5 and Paragraph [0052]; wherein it is disclosed that the projectors 5002 and 5004 project images to their respective screens 5001 and 5003, thereby the presence of a pixel forming element is inherent); 
magnifying the pixel array (see Figure 5 and Paragraph [0052]; wherein the image light projected from projectors 5002 and 5004 is enlarged prior to reaching screens 5001 and 5003); 
wherein magnifying the pixel array at each of the plurality of light field projectors (Figure 5; Projectors 5002 and 5004) achieves overlap of the light field images from the plurality of light field projectors (Figure 5; Projectors 5002 and 5004) to provide a uniform tiled light field image (see Figure 5 and Paragraph [0052]; wherein it is disclosed that the intensity of brightness from the projector (5002) at the non-overlapping area (5006) is 100% of the peak brightness of the projector and the intensity at the overlapping area (5006) decreases from 100% to 0% although the intensity from the projector (5004) increases from 0% to 100% so that the sum of the two projectors (5002 and 5004) is always 100% such that a tiled image with uniform intensity is displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Endo as modified by Kong and Huang such that magnifying the pixel array at each of the plurality of light field projectors achieves overlap of the light field images from the plurality of light field .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2008/0180643; hereinafter referred to as Endo) as modified by Kong et al (US 2018/0149958; hereinafter referred to as Kong) and Huang (US 2011/0285968) as applied to claim 17, in view of Richards et al (US 2018/0292663; hereinafter referred to as Richards).
Regarding Claim 21, Endo as modified by Kong and Huang discloses the limitations of claim 17 as detailed above.
Endo as modified by Kong and Huang does not expressly disclose that the angular point spread function is described by a Gaussian function with a Full-Width at Half Maximum (FWHM) characterized by one or more parameters of the light field projector device.
Richards discloses a method of a projector device comprising a diffuser which imparts an angular point spread function (see Figures 12-16 and Paragraphs [0050]-[0053]), wherein the angular point spread function is described by a Gaussian function with a Full-Width at Half Maximum (FWHM) characterized by one or more parameters of the light field projector device (see Paragraphs [0052]-[0053]).
.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 23, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious adjusting a pixel pitch and a hogel pitch to define a spatial resolution and depth of field of the light field image.
This limitation in combination with all limitations of claim 17 would render the claim non-obvious over the prior art of record if rewritten.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant’s arguments, see page 6-7, filed 11/29/2021, with respect to the 112f interpretation and 112b rejection pertaining to the term “engineered diffuser” have been fully considered and are persuasive. The 112f interpretation and 112b rejection pertaining to the term “engineered diffuser” have been withdrawn. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882